DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/30/2020 and 12/7/2020 have been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 is objected to because of the following informalities:  the term “section” in line 2 should be changed to “sections” since claim 1 defines two distal sections (each being at the distal end of a separate wire).  Appropriate correction is required. 
Claim 16 is objected to because of the following informalities:  the term “prosthetic” in line 15 appears to be a misspelling of the term “prostatic” in the preamble.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “…an anchor…extending outwardly from said proximal section…”.  The claim previously recites that each of at least two wires comprises a proximal section, and therefore, two proximal sections have been defined.  It is unclear whether Applicant intends to claim that the anchor extends outwardly a single proximal section of a wire or to extend outwardly from both of the previously proximal sections.  Claims 2-7 and 12-15 depend from claim 1 and are therefore indefinite for the same reason.  
Claim 16 recites “…said at least two wires are coupled with said proximal section of said closed-shaped wires…”.   It is unclear how the same two wires would be coupled with the proximal sections of the wires.  From the disclosure, it appears that the claim should read “…said at least two anchor sections are coupled with said proximal section of said closed shaped wires…”  The claims has been treated as such in order to expedite prosecution.   As explained in regards to claim 1 above, it appears that “said section” should be changed to “sections” in this phrase since two proximal sections have been defined in the claim.   
Claim 19 recites “…further comprising a plurality of anchoring elements….”  Since claim 16 recites an anchor, it is unclear whether the plurality refers back to the anchor recited in claim 16 or whether Applicant is claiming a different structure. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language of claim 18 was incorporated into claim 16, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2011/0276081 (Kilemnik) in view of US Patent Application Pub. No. 2003/0023265 (Forber).
Kilemnik discloses an incising implant in Figure 16C comprises at least two wires (622) forming closed-shaped loops (the wires turn back to form at loop at the proximal portion 626).  Each wire has a proximal section (near 626), a distal section (near 628) and longitudinal sections (622) extending between the proximal and distal sections (the length of each wire can be arbitrarily divided into sections, or segments, since the term “section” is a significantly broad term that encompasses any length and/or shape of wire).  An anchor (624) is coupled with the proximal section of the two wires (622) and defines a loop shape, which meets the requirement of “close-shaped.”  The anchor (624) extends through on the closed shape wires (622) in the open configuration illustrated in Figure 16C.  
As more specifically required in claim 16, the anchor (624) can be described as having at least two anchor sections (generally linear sides) being distinct from the wires (622), the anchor sections coupled with the proximal sections (626) of the wires, the anchor extending from the proximal sections (626) of each of the two wires (622), and the anchor sections (generally linear sides) united together in a termination (curve/loop) of the anchor.  
Kilemnik discloses the device is configured for implantation in the urethra of a patient and for incising tissue [0035].  Kilemnik explains that a portion of the device extends into the urethra [0082], which meets the functional language of “implantable in prostatic urethra”, as this phrase does not require that the entire device is positioned within the urethra.  
The implant of Kilemnik defines a generally cage-like structure having a closed proximal end (626) and a closed distal end (628), but Kilemnik fails to disclose that longitudinal sections of the two wires (622) are adjoined with one another.  (The Examiner notes that both claims 1 and 16 are interpreted as requiring only a portion of the entire length of the wires be adjoined, as a “section” is significantly broad to encompass a variety of lengths.)  
Forber discloses another medical device configured for insertion into a body lumen and defining a similar expandable cage-like structure formed of wires defining a closed proximal portion (70a) and a closed distal portion (70b) (Figure 1; [0044]).  Forber teaches that at least two wires (70) (see a separate wire element in Figure 3) can be joined to one another along various longitudinal sections along the length of the device.  The wires define bends that are joined with bends of an adjacent wire, and parallel sections of the wires are doubled up [0011-0021].  Forber teaches this structure of the wire frame improves the retention of the device against a body lumen by creating a seal with the surrounding tissue ([0005] and [0025]) and allows for reliable radial opening/folding for arranging in a compressed configuration for insertion through a delivery device [0008].  Since Kilemnik discusses the desire to prevent the implant from moving from the desired position within the patient’s body [0082], one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the arrangement of the at least two wires of the Kilemnik frame to have portions adjoined with another according to Forber’s teachings, for the purpose of improving the capabilities of the implant to compress to a delivery configuration and to expand outwardly to secure the implant against the surrounding tissue wall at a desired treatment site.  
In regards to claim 3, Forber teaches that the proximal ends of the wires can be held together with a proximal cap (23 or 23’) ([0052]; [0098]).  Since Kilemnik also discusses a connector for joining the ends of wires [0075], it would have been further obvious to join proximal ends of the wires of the modified Kilemnik implant with a cap taught by Forber, in order to prevent separation of the wires.
In regards to claims 4 and 13, Kilemnik teaches that the proximal end of an implant can include a niche for releasably coupling with a guidewire (internal tube of delivery system 240/250/260) (see Figure 5A-5E; [0055-0061]).  With reference to Figure 5A, Kilemnik teaches a male portion 248 on the guidewire is inserted into a female portion, or niche, by a screw mechanism [0056].  In regards to Figure 5E, Kilemnik discloses a flexible non-round socket (292) can be coupled with the implant 282 and mates with a rigid ball on the distal end of a guidewire [0061].  It would have been further obvious to include a non-round niche on the proximal cap of modified Kilemnik above in order to provide a releasable connection to an interlocking feature on a delivery guidewire.
In regards to claim 5, Kilemnik discloses the implant can include an extraction string (506) for enabling extraction (Figure 12; [0073]). 
Regarding claim 6, Kilemnik discloses the anchor functions to prevent the implant from moving towards the bladder ([0083]).  
In regards to claim 7, the modified Kilemnik implant forms a proximal apex (proximal end 626 in Figure 16A-B of Kilemnik corresponding with the proximal end (70a in Figure 1 of Forber).  The term “distal base” does not require any particular shape and limitations from the specification are not read into the claim.  Therefore, the conical shape of the distal end of modified Kilemnik (628 in Figure 16A-B of Kilemnik corresponding with the distal end L2 in Figure 1 of Forber) formed by the distal ends of the wires meets the significantly broad requirement of “distal base.”
 In regards to claim 12, Kilemnik discloses the wires are made of Nitinol [0063] or biodegradable material [0065].  
Regarding claim 13, the apex at the distal end (628) of modified Kilemnik has a triangular structure as viewed from the illustrated perspective of Figures 16A-B of Kilemnik and (L2) in Figure 1 of Forber. 
In regards to claim 15, Kilemnik discloses the implant is compressed into a delivery sheath (202) [0049]. 
In regards to claim 19, Kilemnik further teaches that an implant may include anchors (530 in Figure 13A-B; 558 in Figure 14, 596 in Figure 15A) for the purpose of penetrating surrounding tissues to serve an anchoring function [0076].
In regards to claim 20, Kilemnik and Forber disclose wires extending in a longitudinal direction.  The term “edge” is give its broadest reasonable interpretation to encompass any surface of the periphery of the wires.  Since there are some adjoined wires forming an outer surface of the modified Kilemnik device and extending in a longitudinal direction, this is considered to meet the broad claim requirements. 
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilemnik in view of Forber, as applied to claims 1 and 16 above, and further in view of US Patent Application Pub. No. 2003/0040771 (Hyodoh et al.).
Modified Kilemnik fails to disclose the adjoined longitudinal sections of wires are wound around one another.  Hyodoh discloses a variety of expandable implantable devices configured for positioning within a body lumen.  Similar to both Kilemnik and Forber, Hyodoh discloses a bulbous device with conical proximal and distal ends in Figures 33G-35 and 53.  Hyodoh discloses that longitudinal sections of two wires (5) may be twisted about one another to form a longitudinal strut (408) (see Figures 51-53; [0311]).  Hyodoh teaches the twisted portions (408) stabilize the implant within the body lumen and increase the self-anchoring capability [0311].  Additionally, Hyodoh teaches that twisting wires is an alternative means of attaching wires to one another as a substitute for glue or heat [0320].  In light of Hyodoh’s teachings, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to twist the wires of the modified Kilemnik device about one another to form adjoined longitudinal sections, as the modification merely involves a substitution of one wire attachment mechanism for another in order to obtain the predictable result of adjoined wire segments of an implant and to enhance the anchoring capability of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771